Kapper, J.
I have repeatedly stated, and so state again in this case, that there should be a general guardian of the infant’s property appointed by the surrogate to whom all applications should be made for allowances for the infant’s *584support. The surrogate has a splendidly equipped bureau for the keeping of records of infants’ estates, and I am opposed to the many indiscriminate applications to the justices of this court for the payment of trust funds of an infant for his -support. If such applications are made to the surrogate, his records constantly inform him of the condition of the infant’s estate, and on 'the arrival of the infant at majority something beneficial to the infant is of record, and probably on deposit, rather than a number of orders on file made hv the' justices of this court which without a system or record. have gradually depleted, and perhaps extinguished, the entire fund. Under the Code (§ 2842 et seq.) the surrogate’s powers are complete, particularly those relating to an annual compulsory accounting by guardians on the surrogate’s own initiation, and, while, of course, the Supreme Court has the amplest jurisdiction, the best interests of the infant will be subserved by remitting such applications to the surrogate, which, in the. exercise of what I believe to he a sound discretion, I direct shall be done in this case.
Ordered accordingly.